      Case 1:18-cv-01720-APM Document 10 Filed 12/14/18 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

PUBLIC EMPLOYEES FOR            )
  ENVIRONMENTAL RESPONSIBILITY, )
                                )
          Plaintiff,            )
                                )
     v.                         ) Civil Action No. 18-1720 APM
                                )
U.S. CHEMICAL SAFETY AND HAZARD )
  INVESTIGATION BOARD,          )
                                )
          Defendant.            )
                                )

                         JOINT STATUS REPORT

     Pursuant to the Court’s October 25, 2018, Order, the

parties have conferred and report the following information to

the Court, asking that the schedule proffered below be accepted

by the Court in this Freedom of Information Act action.

     1.    In a joint status report dated October 24, 2018, the

parties reported that Defendant had released 22 pages of

documents to Plaintiff and had withheld three documents in full.

The parties proposed that Defendant would produce a Vaughn Index

by November 29, 2018, and submit another report to the Court on

December 13, 2018.

     2.   Since the last status report, Defendant produced a

Vaughn Index to Plaintiff on November 29 as planned. In

addition, on December 12, 2018, Defendant released additional

information from the three documents withheld in full as it had

indicated it would do in its November 29 Vaughn Index.
      Case 1:18-cv-01720-APM Document 10 Filed 12/14/18 Page 2 of 2



     3.   In light of these developments, the parties are

currently in discussions about settling this case without the

need for briefing. Accordingly, the parties propose to file

another joint status report on or before January 28, 2019,

updating the Court on the status of their discussions and

proposing a schedule for further proceedings, if necessary.

                              Respectfully submitted,


                              JESSIE K. LIU, DC Bar #472845
                              United States Attorney


                              DANIEL F. VAN HORN, DC Bar #924092
                              Chief, Civil Division


                        By:                                       /s/
                              W. MARK NEBEKER, DC Bar #396739
                              Assistant United States Attorney
                              555 4th Street, N.W.
                              Washington, DC 20530
                              (202) 252-2536
                              mark.nebeker@usdoj.gov

                              Counsel for Defendant




                             /s/ Paula Dinerstein
                           PAULA DINERSTEIN, ESQ.
                           DC Bar #333971
                           Public Employees for
                             Environmental Responsibility
                           962 Wayne Ave, Suite 610
                           Silver Spring, MD 20910
                           (202) 265-7337
                           pdinerstein@peer.org

                           Counsel for Plaintiff

                                    -2-
